Peb Curiam.
An examination of the record reveals no error which would warrant a new trial. This case involved only issues of fact. It was fairly submitted to the jury, which seems to have attempted to do equity. If, as defendant stressfully contends,, incompetent evidence was admitted over its objection, the exception taken was worthless because the same testimony had been theretofore or was thereafter given by the witness in other parts of his examination without objection. Dunes Club v. Insurance Co., 259 N.C. 293, 130 S.E. 2d 625.
No error.